FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA us  m

clerk, u.s. answer and

Bankruptcy Courts

Fred M. Glover, )
)

Plaintiff, )

)

v. ) Civil Action No. 13-0370 (UNA)

)

Royce C. Lamberth et al ., )
)

Defendants. )

)

MEMORANDUM OPINION

This action was dismissed on May 28, 2013, upon a determination that plaintiff had not
complied with the filing fee requirements of the Prison Litigation Reforrn Act ("PLRA"), 28
U.S.C. § l9l5. Order [Dkt. # 4]. On June 10, 20l3, plaintiff submitted a document that is
construed as a motion to reconsider under Fed. R. Civ. P. 59(e). Motions to reconsider final
orders need not be granted "unless the district court finds that there is an intervening change of
controlling law, the availability of new evidence or the need to correct a clear error or prevent
manifest injustice." Fireslone v. Fz`restone, 76 F.3d 1205, 1208 (D.C. Cir. 1996).

In the instant motion, plaintiff disagrees that he failed to provide the requested prison
trust fund account. Upon closer examination of the invoices attached to plaintiffs motion to
proceed in forma pauperis [Dkt. # 2], the Court finds substantial compliance with the PLRA.
Hence, the Court will vacate the dismissal order but having screened the complaint under 28
U.S.C. § 191 5A, will now dismiss the complaint on the merits.

Plaintiff purports to sue U.S. District Judge Royce C. Lamberth of this Court and his

warden in Terre Haute, Indiana, under 42 U.S.C. § l983. He alleges, inter alia, that "defendants

i

. . . are operating in violation of partner Corporation . . . United States Sentencing Commission . .

. and because of this direct violation Glover a flesh in blood people is injured thereby." Compl.

at 2. Plaintiff seeks $32 million in damages and his "release from bond, bail or any laches of
useless fictional claims." Id.

By its terms, section 1983 applies only to state actors, not the federal defendants named
here. Regardless, the complaint is simply devoid of a cognizable claim, and Judge Lamberth,
who is being sued presumably for acts taken as the presiding judge in plaintiffs criminal case,
United States v. Glover, No. 96crOOOl l, enjoys absolute immunity from suit. See Thanh Vong
Hoaz` v. Superz`or Court for District of Columbz`a, 344 Fed.Appx. 620 (D.C. Cir. 2009) (per

curiam). Hence, this case stands dismissed. A separate Order accompanies this Memorandum

opini@n. £l/hn j 

United States District Judge
Juiy A'_-f, 2013